Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 1 of 7 Page ID #:275




                              EXHIBIT B
         Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 2 of 7 Page ID #:276



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         David L. Schrader, Bar No. 149638
                     2   david.schrader@morganlewis.com
                     3
                         Jahmy S. Graham, Bar No. 300880
                         jahmy.graham@morganlewis.com
                     4   300 South Grand Avenue
                         Twenty-Second Floor
                     5   Los Angeles, CA 90071-3132
                         Tel: +1.213.612.2500
                     6   Fax: +1.213.612.2501
                     7   Attorneys for Non-Party As Amicus Curiae
                     8   CALIFORNIA STATE CONFERENCE OF
                         THE NATIONAL ASSOCIATION FOR THE
                     9   ADVANCEMENT OF COLORED PEOPLE
                    10

                    11                          UNITED STATES DISTRICT COURT
                    12                       SOUTHERN DISTRICT OF CALIFORNIA
                    13                                    SOUTHERN DIVISION
                    14

                    15   JANE DOE, et al.,                          Case No. 8:19-CV-02105 DOC (ADS)
                    16                       Plaintiff,             AMICUS BRIEF ON BEHALF OF
                                                                    CALIFORNIA STATE
                    17              vs.                             CONFERENCE NATIONAL
                    18                                              ASSOCIATION FOR THE
                         XAVIER BECERRA, et al.,                    ADVANCEMENT OF COLORED
                    19                                              PEOPLE IN SUPPORT OF
                                             Defendants.            MOTION FOR PRELIMINARY
                    20                                              INJUNCTION
                    21                                              Date:       December 9, 2019
                    22                                              Time:       8:30 a.m.
                                                                    Location:   Courtroom 9D
                    23
                                                                    Complaint Filed: November 5. 2019
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                AMICUS BRIEF
                                                                1
 ATTORNEYS AT LAW                                                                            8:19-CV-02105
   LOS ANGELES
         Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 3 of 7 Page ID #:277



                     1                   MEMORANDUM OF POINTS AND AUTHORITIES
                     2   I.    INTRODUCTION
                     3         The California State Conference of the National Association for the
                     4   Advancement of Colored People (“California NAACP”) urges this Court to grant
                     5   the motion for preliminary injunction filed by Plaintiffs in this case, as well as the
                     6   motion filed by Plaintiffs in the matter of Fresenius Medical Care, et al. v. Becerra,
                     7   et al. (Case No. 8:19-cv-02130 DOC), and enjoin implementation of California
                     8   Assembly Bill 290 (“AB 290”). AB 290 embodies terrible public policy that
                     9   directly discriminates against the poorest dialysis patients in California. If
                    10   implemented, AB 290 will cause irreparable harm to minority, low income, and
                    11   vulnerable Californians who are suffering from life threatening diseases.
                    12   II.   CALIFORNIA NAACP’S COMMITMENT TO RACIAL JUSTICE
                    13         AND EQUALITY.
                    14         The National Association for the Advancement of Colored People
                    15   (“NAACP”) is the nation’s largest and strongest civil rights organization. The
                    16   NAACP’s principal objectives are to ensure the political, educational, social and
                    17   economic equality of minority citizens of the United States and to eliminate race
                    18   prejudice. The NAACP seeks to remove all barriers of racial discrimination
                    19   through democratic processes. This mission is accomplished by seeking the
                    20   enactment and enforcement of laws securing civil rights and by informing the
                    21   public of the adverse effects of racial discrimination.
                    22         The California NAACP consists of 72 branches and youth units mobilized
                    23   across the state to help ensure racial justice and equality in California. See
                    24   https://www.naacp.org/nations-premier-civil-rights-organization/ (last visited Nov.
                    25   14, 2019). The California NAACP is dedicated to stopping discriminatory policies
                    26   that disproportionately impact communities of color and low-income Californians.
                    27   AB 290 will disproportionately impact communities of color and low-income
                    28   Californians.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                        AMICUS BRIEF
                                                                 2
 ATTORNEYS AT LAW                                                                                    8:19-CV-02105
   LOS ANGELES
         Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 4 of 7 Page ID #:278



                     1   III.   AB 290 DISCRIMINATES AGAINST MINORITY AND LOW
                     2          INCOME PATIENTS.
                     3          Dialysis patients are among the most vulnerable in society. Dialysis patients
                     4   must get dialysis three times a week, for three to four hours at a time, to stay alive.
                     5   The process of dialysis, removing toxins and fluid build-up, is so critical that
                     6   missing just one treatment increases patient risk of death significantly.
                     7          Kidney disease disproportionally affects people of color. According to the
                     8   National Institute of Diabetes and Digestive and Kidney Disease, African
                     9   Americans are approximately four times more likely than Caucasians to develop
                    10   kidney failure. www.niddk.nih.gov/health-information/kidney-disease/race-
                    11   ethnicity (last visited Nov. 14, 2019); see also National Kidney Foundation,
                    12   www.kidney.org/news/newsroom/factsheets/African-Americans-and-CKD (last
                    13   visited Nov. 14, 2019) (“African Americans suffer from kidney failure at a
                    14   significantly higher rate than Caucasians - more than 3 times higher. African
                    15   Americans constitute more than 35% of all patients in the U.S. receiving dialysis
                    16   for kidney failure, but only represent 13.2% of the overall U.S. population.”).
                    17   Hispanics are also at a much higher risk of developing chronic kidney disease. Id.
                    18          The extraordinary challenges and burdens imposed (both physical and
                    19   financial) on those undergoing kidney dialysis treatment are beyond dispute and
                    20   described in the declarations that accompany Plaintiffs’ motion in this action, as
                    21   well as the declarations filed in the action by the providers, in support of their
                    22   motions for preliminary injunction.
                    23          Currently, nonprofit American Kidney Fund (“AKF”) offers charitable
                    24   premium grants to more than 3,700 low-income dialysis patients in California.
                    25   Most of those patients are minorities. One hundred percent (100%) are low income,
                    26   averaging less than $30,000 a year in annual income.
                    27          If signed into law, the AKF has said it will be forced to leave California and
                    28   stop charitable grants to these patients. Ending AKF grants will be devastating for
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                         AMICUS BRIEF
                                                                 3
 ATTORNEYS AT LAW                                                                                     8:19-CV-02105
   LOS ANGELES
         Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 5 of 7 Page ID #:279



                     1   low-income dialysis patients who depend on this safety net to pay for their
                     2   healthcare that keeps them alive.
                     3         AB 290 also discriminates against low-income dialysis patients by making it
                     4   nearly impossible for them to get kidney transplants -- the best option for dialysis
                     5   patients to live a longer life. To qualify for a kidney transplant and get on the list,
                     6   patients must be able to demonstrate they have comprehensive health care
                     7   coverage. See https://khn.org/news/no-cash-no-heart-transplant-centers-require-
                     8   proof-of-payment/ (last visited Nov. 15, 2019). Even patients on Medicare are
                     9   usually required to show they can afford supplemental coverage to cover the 20%
                    10   of health care costs that Medicare does not. See Id. AKF pays for supplemental
                    11   plans for many of its grantees and is the only way they can afford the coverage.
                    12   Without it, patients will be dropped from the transplant list.
                    13         It does not end there. AB 290 would also force AKF to create a list of the
                    14   low-income, minority patients to whom it provides grants – and require AKF to
                    15   share this confidential list of patients with insurance companies. AB 290 empowers
                    16   insurance companies and creates new opportunities for them to discriminate against
                    17   those with pre-existing conditions.
                    18         Low-income, minority dialysis patients should not be further victimized by
                    19   being caught in the middle of a dispute between labor groups and dialysis
                    20   providers.
                    21   IV.   AB 290 WILL CAUSE IMMINENT AND IRREPARABLE HARM.
                    22         AB 290, if implemented, will drive AKF from California. The consequences
                    23   to low-income dialysis patients, as described above, will be devastating. This is
                    24   exactly the type of irreparable harm that supports entry of a preliminary injunction.
                    25   The Ninth Circuit has several times held that beneficiaries of public assistance
                    26   “may demonstrate a risk of irreparable injury by showing that enforcement of a
                    27   proposed rule ‘may deny them needed medical care.’” See M.R. v. Dreyfus, 697
                    28   F.3d 706, 733 (9th Cir. 2012) (citations omitted). In Dreyfus, the court reversed
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                         AMICUS BRIEF
                                                                  4
 ATTORNEYS AT LAW                                                                                     8:19-CV-02105
   LOS ANGELES
         Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 6 of 7 Page ID #:280



                     1   denial of a motion for preliminary injunction where the plaintiffs demonstrated that
                     2   the services they would lose as a result of the challenged regulation related
                     3   intimately to their mental and physical health, and the loss of those services would
                     4   exacerbate their “already severe mental and physical difficulties.” Id. That is the
                     5   definition of irreparable injury and what will happen to low-income dialysis
                     6   patients if AB 290 is implemented.
                     7   V.    THE PUBLIC INTEREST AND EQUITIES SUPPORT ENTRY OF
                     8         THE PRELIMINARY INJUNCTION.
                     9         For these reasons, it is also plainly in the public interest to grant preliminary
                    10   injunction. In Rodde v. Bonta, 357 F.3d 988 (9th Cir. 2004), the court affirmed
                    11   entry of preliminary injunction, finding that the public interest supported it, where
                    12   closing of a hospital would lead “to increased delays in treatment and prolonged
                    13   suffering and illness among all those who rely upon it.” 357 F.3d at 999. As
                    14   discussed in the materials provided by the provider-plaintiffs in support of their
                    15   motion for preliminary injunction, if AB 290 is implemented, many clinics will be
                    16   forced to close.
                    17   VI.   AB 290 VIOLATES PATIENTS’ RIGHTS TO RECEIVE
                    18         INFORMATION ABOUT THEIR MEDICAL CARE OPTIONS.
                    19         In addition to jeopardizing the health and financial welfare of kidney dialysis
                    20   patients, AB 290 also would deny them their First Amendment rights to receive
                    21   information about their medical care. AB 290 provides that a chronic dialysis clinic
                    22   cannot “advise a patient regarding any specific converge program option or health
                    23   care service plan contract.” [§ 2] This broad prohibition and associated penalties
                    24   could restrict (have a chilling effect on) dialysis providers in providing health care
                    25   information to patients who need information to make informed decisions. The
                    26   First Amendment protects not only the right to speak but also the right to receive
                    27   information. Virginia State Board of Pharmacy, et al. v. Virginia Citizens
                    28   Consumer Counsel, Inc., 425 U.S. 748, 756 (“But where a speaker exists, as is the
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                        AMICUS BRIEF
                                                                 5
 ATTORNEYS AT LAW                                                                                    8:19-CV-02105
   LOS ANGELES
         Case 8:19-cv-02105-DOC-ADS Document 41-1 Filed 11/15/19 Page 7 of 7 Page ID #:281



                     1   case here, the protection afforded is to the communication, to its source and to its
                     2   recipients both.”).
                     3   VII. CONCLUSION
                     4         For the foregoing reasons, Plaintiffs urge this Court to enjoin California from
                     5   implementing AB 290 while this lawsuit is pending.
                     6   Dated: November 15, 2019               MORGAN, LEWIS & BOCKIUS LLP
                     7                                          David L. Schrader
                                                                Jahmy S. Graham
                     8

                     9
                                                                By /s/ David L. Schrader
                    10                                             David L. Schrader
                                                                   Attorneys for Non-Party As Amicus Curiae
                    11                                             CALIFORNIA STATE CONFERENCE
                    12                                             OF THE NATIONAL ASSOCIATION
                                                                   FOR THE ADVANCEMENT OF
                    13                                             COLORED PEOPLE
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                       AMICUS BRIEF
                                                                 6
 ATTORNEYS AT LAW                                                                                   8:19-CV-02105
   LOS ANGELES
